DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121.
I.   Group I, claims 1-8 drawn to a method comprising: forming a gate structure over a semiconductor fin; forming an insulating layer over a first top surface and a first side surface of the semiconductor fin and over a second top surface and a second side surface of the gate structure; implanting dopants into the first top surface, the first side surface, and the second top surface; after the implanting the dopants, performing an etch to remove a first portion of the insulating layer from the gate structure; and forming an inter-layer dielectric (ILD) over the gate structure and a remaining portion of the insulating layer, the remaining portion of the insulating layer being directly interposed between the ILD and the second side surface of the gate structure.

II. Group II, claims 9-15 drawn to a method comprising: forming a dielectric layer over a dummy gate structure, the dielectric layer and the dummy gate structure comprising a first interface at a top surface of the dummy gate structure, a second interface at a lower side surface of the dummy gate structure, and a third interface at an upper side surface of the dummy gate structure, the dielectric layer comprising a first etch selectivity to an etch process; implanting the dielectric layer with dopants, wherein upon the implanting, a first portion of the dielectric layer at the first interface has a second etch selectivity to the etch process different from the first etch selectivity, and wherein upon the implanting, a second portion of the dielectric layer has the first etch selectivity; and performing an isotropic etch to remove the first portion of the dielectric layer, after the performing the isotropic etch the second interface remaining interposed between the second portion of the dielectric layer and the lower side surface of the dummy gate structure.

III. Group III, claims 16-20 drawn to a method comprising: forming a dielectric layer over a semiconductor fin, the dielectric layer comprising a first top portion conformal to an upper portion of the semiconductor fin and a first bottom portion conformal to a lower portion of the semiconductor fin; forming a gate stack over the dielectric layer; forming a gate spacer layer over the gate stack and the dielectric layer, the gate spacer layer comprising a second top portion conformal to the first top portion and a second bottom portion conformal to the first bottom portion; implanting dopants into the dielectric layer, the first bottom portion of the dielectric layer having a first concentration of dopants, the second bottom portion of the gate spacer layer having a second concentration of dopants, the first concentration being about 0%, and the second concentration being greater than about 0%; and performing an isotropic etch.
Inventions groups I, II, III are distinct methods without requiring other steps/forming/etching/ and or implanting of dopants as cited.
3. 	Because these inventions are distinct for the reasons given above and the search required for Group I is not required for Group II, and/or Group III restriction for examination purposes as indicated is proper.  There is an examination and search burden for these patentably distinct groups of embodiments due to their mutually exclusive characteristics.  The groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be 

COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828